Case 1:19-cv-01084-STA-jay Document 88 Filed 05/12/20 Page 1 of 4                                    PageID 691




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TENNESSEE

LAURA CANADAY, individually and on     )
behalf of all others similarly situated,
                                       )                         Case No. 1:19-cv-01084-STA-jay
                                       )
            Plaintiff,                 )
                                       )
      v.                               )
                                       )
THE ANTHEM COMPANIES, INC.,            )
                                       )
            Defendant.                 )
_______________________________________)
                          SUPPLEMENTAL JOINT RULE 26(F) REPORT
       Pursuant to the Court’s Order, Plaintiff Laura Canaday (“Plaintiff”) and Defendant The
Anthem Companies, Inc. (“Anthem” and, together with Plaintiff, the “Parties”) met and conferred
on May 6, 2020, and agree to the following deadlines to supplement the Parties’ Joint Rule 26(f)
Report filed on August 2, 2019:

MOTIONS TO JOIN PARTIES: July 10, 2020

MOTIONS TO AMEND PLEADINGS: July 10, 2020

MOTIONS TO DISMISS: August 10, 2020

ALTERNATIVE DISPUTE RESOLUTION:

         (a) ADR DEADLINE PURSUANT TO ADR PLAN RULE 4.3(a): August 4, 2020

         (b) SELECTION OF MEDIATOR PURSUANT TO ADR PLAN RULE 5.4(c)1:

                  Mediator's Name: TBD
                  Stipulation Filing Date: July 3, 2020
                         (If the parties fail to agree upon a Mediator before or during the Rule 16
                         scheduling conference, the Court shall select a Mediator for the case from
                         the Court’s Mediator list and shall issue an Order notifying the parties of
                         the Mediator’s identity)

COMPLETING ALL DISCOVERY: October 26, 2020

    (a) WRITTEN DISCOVERY: September 25, 2020
    (b) DEPOSITIONS: October 26, 2020

1
 In the event that Plaintiff is pro se and proceeding IFP, the mediator must be selected from the Court’s Mediation
Panel. Pro Se IFP Mediation Plan 6.
Case 1:19-cv-01084-STA-jay Document 88 Filed 05/12/20 Page 2 of 4                       PageID 692




EXPERT WITNESS DISCLOSURES PURSUANT TO FED. R. CIV. P. 26(a)(2):

   (a) DISCLOSURE OF PLAINTIFF’S (OR PARTY WITH BURDEN OF PROOF)
       RULE 26(a)(2) EXPERT INFORMATION: August 27, 2020
   (b) DISCLOSURE OF DEFENDANT’S (OR OPPOSING PARTY) RULE 26(a)(2)
       EXPERT INFORMATION: September 25, 2020
   (c) EXPERT WITNESS DEPOSITIONS: October 26, 2020

MOTIONS TO EXCLUDE EXPERTS UNDER F.R.E. 702/DAUBERT MOTIONS:
November 13, 2020

SUPPLEMENTATION UNDER RULE 26(e)(1): October 23, 2020

FILING DISPOSITIVE MOTIONS: December 10, 2020

OTHER RELEVANT MATTERS:

       As required by Local Rule 26.1(e), the parties have conferred as to whether they will seek
discovery of electronically stored information (“e-discovery” or “ESI”). The parties have not yet
reached an agreement regarding e-discovery and will comply with the default standards
described in Local Rule 26.1(e) until such time, if ever, the parties reach an agreement and the
Court approves the parties’ e-discovery plan.
       No depositions may be scheduled to occur after the discovery deadline. All discovery
requests or other discovery-related filings that require a response must be filed sufficiently in
advance of the discovery deadline to enable the opposing party to respond by the time permitted
by the Rules prior to that date.
        Motions to compel discovery are to be filed and served within 45days of the default or
service of the response, answer, or objection that is the subject of the motion. However, if such
default or service occurs within 30 days before the discovery deadline, the motion to compel must
be filed within 30 days after such default or service
        This case is set for a non-jury trial. The pretrial order deadline, pretrial conference date,
and trial date will be set by separate Order. The parties anticipate the trial will last approximately
five (10) days.

        The parties are ordered to engage in ADR by the ADR deadline, which shall be set pursuant
to the Supplemental Scheduling Order referenced herein. Pursuant to Local Rule 16.3(d), within 7
days of completion of ADR, the parties shall file a notice confirming that the ADR was conducted
and indicating whether it was successful or unsuccessful, without disclosing the parties’ respective
positions at the ADR.
        Pursuant to Local Rule 7.2(a)(1)(A), all motions, except motions pursuant to Fed. R. Civ.
P. 12, 56, 59, and 60, shall be accompanied by a proposed order in a word processing format sent
to the ECF mailbox of the presiding judge.
Case 1:19-cv-01084-STA-jay Document 88 Filed 05/12/20 Page 3 of 4                      PageID 693




       Pursuant to Local Rule 7.2(a)(1)(B), the parties are required to consult prior to filing any
motion (except motions filed pursuant to Fed. R. Civ. P. 12, 56, 59, and 60).
        The opposing party must file a response to any opposed motion. Pursuant to Local Rule
7.2(a)(2), a party’s failure to respond timely to any motion, other than one requesting dismissal of
a claim or action, may be deemed good grounds for granting the motion.
        Neither party may file an additional reply to any motion, other than a motion filed pursuant
to Fed. R. Civ. P. 12(b) or 56. As provided by Local Rule 7.2(c), if a party believes that a reply is
necessary, it shall file a motion for leave to file a reply accompanied by a memorandum setting
forth the reasons for which a reply is required within seven days of service of the response.
Pursuant to Local Rules 12.1(c) and 56.1(c), a party moving for summary judgment or to dismiss
may file a reply within 14 days after being served with the response in opposition to the motion.
       The parties do not consent to trial before the Magistrate Judge.
       This order has been entered after consultation with the parties. Absent good cause shown,
the deadlines set by this order will not be modified or extended.
       IT IS SO ORDERED.



                                              s/S. Thomas Anderson
                                              CHIEF UNITED STATES JUDGE

                                              Date: 5/12/2020




Respectfully submitted this 8th day of May, 2020.
 s/ Rachhana T. Srey                               s/ Brett C. Bartlett
 Rachhana T. Srey                                  Brett C. Bartlett
 Minnesota Bar No. 0340133                         Georgia Bar No. 040510
 srey@nka.com                                      bbartlett@seyfarth.com
 Neil D. Pederson*                                 Kevin M. Young
 npederson@nka.com                                 Georgia Bar. No. 183770
 Minnesota Bar No. 0397628                         kyoung@seyfarth.com
 NICHOLS KASTER, PLLP                              Jade M. Gilstrap
 80 S. 8th Street                                  Georgia Bar No. 992400
 Minneapolis, Minnesota 55402                      jgilstrap@seyfarth.com
 Telephone: (612) 256-3200                         SEYFARTH SHAW LLP
 Facsimile: (612) 215-6870                         1075 Peachtree St., N.E., Ste. 2500
 *Pro hac vice motion pending                      Atlanta, Georgia 30309-3958
                                                   Telephone: (404) 885-1500
 William B. Ryan                                   Facsimile: (404) 892-7056
 Tennessee Bar No. 20269
Case 1:19-cv-01084-STA-jay Document 88 Filed 05/12/20 Page 4 of 4   PageID 694




 billy@donatilaw.com                   COUNSEL FOR DEFENDANT
 DONATI LAW FIRM, LLP
 1545 Union Ave.
 Memphis, Tennessee 38104
 Telephone: (901) 278-1004
 Facsimile: (901) 278-3111

 COUNSEL FOR PLAINTIFF
